DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/885,809 filed on February 15, 2022.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 20 are allowed.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 11, and 20.
More specifically, the prior art of record does not specifically suggest the combination of “displaying a list of a plurality of templates, each template including a set of rules for parsing fields from log files including raw data, displaying a preview that graphically depicts a segmentation of a set of field values with associated field names, displaying a graphical control for reordering one or more of the associated field names, receiving an input that reassigns at least one associated field name of the respective associated field names to at least one different field value, and based on the receiving the input, updating the particular template to create an updated rule among the respective set of rules that is associated with the at least one reassigned associated field name, including an updated index position and an updated delimiter corresponding to the at least one different field value, the updated rule being applied to the set of data items when a search query is executed that 
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 11, and 20 are allowed.  The dependent claims 2 to 10, and 12 to 19, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carreno-Fuentes et al., (U.S. Publication No. 2014/0143661), is directed to generation of information extraction rules, where the user is provided with a graphical interface to analyze and label document portions, extraction rules are further developed based on the labeling, and a test interface for the extractor is further provided, to display results of a test of the extraction rules. However, Carreno-Fuentes does not appear to expressly disclose parsing of log files including raw data, graphically depicting a segmentation of field values with associated field names, a graphical control for reordering field names, and reassignment of associated field names with different field values that will generate updated rules including updated index positions and delimiters.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169